Per curiam.
In October 2012, Ashley A. Davis (State Bar No. 207475) was convicted of unlawful possession of methamphetamine, and she was sentenced as a first offender to probation for three years.1 The State Bar sought appointment of a special master pursuant to Bar Rule 4-106, and we appointed Nancy Ingram Jordan as special master. Following an evidentiary hearing, the special master issued her report and recommendation, in which she found that Davis — who was admitted to the Bar in 2003 — violated Rule 8.4 (a) (2) of the Georgia Rules of Professional Conduct, see Bar Rule 4-102 (d), the maximum punishment for which is disbarment. The special master also found several mitigating circumstances, however, and based on these mitigating circumstances, she recommended that Davis be *898suspended for 24 months. In addition, the special master recommended that Davis be reinstated to the practice of law only upon her fulfillment of several conditions, including the successful completion of her first offender probation. Neither Davis nor the State Bar sought review by the Review Panel.
Decided May 6, 2013.
According to the special master, Davis and her husband were arrested in May 2012 on drug charges, following an especially difficult and challenging period in her personal life. The drug charges did not involve her clients or law practice in any way. At the hearing, Davis expressed remorse, took full responsibility for her actions, and said that she is in counseling to deal with unresolved family issues. In addition, the special master found that Davis had no prior discipline, that she has good character and a good reputation (notwithstanding her drug conviction), that she has displayed a cooperative attitude toward the disciplinary proceedings, and that no harm was done to her clients by her wrongdoing. Upon our review of the record, we find no error in the findings of the special master, and based on those findings, we conclude that a suspension for 30 months is appropriate,2 with conditions for reinstatement.
Accordingly, we hereby order that Ashley A. Davis be suspended from the practice of law for a period of 30 months, effective as of the date of this opinion. At the conclusion of those 30 months, Davis may seek reinstatement to the practice of law, see In the Matter of Fair, 292 Ga. 308, 309 (736 SE2d 430) (2013), provided that she has successfully completed her first offender probation, that she has obtained a certification from the Director of the State Bar Lawyer Assistance Program that she has successfully completed any requirements of the State Bar Lawyer Assistance Program that are not duplicative of any court-mandated program, and that she has obtained a certification from her current therapist, or from a psychiatrist or psychologist licensed to practice in Georgia, that Davis has participated in therapy for at least one year and has no mental or emotional health condition that would adversely affect her ability to practice law. Davis is reminded of her duties under Bar Rule 4-219 (c).

Thirty-month suspension with reinstatement upon conditions.


All the Justices concur.

Paula J. Frederick, General Counsel State Bar, Jonathan W. Hewett, Assistant General Counsel State Bar, for State Bar of Georgia.
Steven A. Miller, for Davis.

 Davis was convicted in the Superior Court of Catoosa County after she entered a plea of guilty pursuant to North Carolina v. Alford, 400 U. S. 25 (91 SCt 160, 27 LE2d 162) (1970).


 We note that 30 months from the date of this opinion should be sufficient time for Davis to successfully complete her first offender probation.